DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 6, the closest prior arts, Akira et al. (GB-2063,695 A) and/or Baumstuemmler et al. (US Patent No. 8,852,644 B2) references disclose the claimed fluid reactor for generating particulate fluids by collision and a method for preparation of nanoparticulate fluid from components dissolved in a solvent (Akira et al. – Figures 1-3, numerals 3 and 4 and Abstract and Baumstuemmler et al. – Figures 1-2, numeral 12 and Abstract) except for the rinsing-fluid-conducting structures which are designed as parallel channels on a side of the first fluid nozzle and produce a rinsing fluid flow directed in the jet direction of the first fluid nozzle. There is no motivation/suggestion to modify the apparatus/method of Akira et al. and/or Baumstuemmler et al. since Baumstuemmler et al. discloses that particle size can be controlled lone via the temperature, alone via a flow rate, lone via the amount of gas or via arbitrary combinations of these parameters (Column 3, Lines 58-60); however, neither Akira et al. nor Baumstuemmler et al. discloses that rinsing-fluid conducting structure and a rinsing fluid flow that is directed parallel to the jet direction of the first and second fluid nozzles.
Claims 2-5 directly depend on Claim 1.
Claims 7-9 directly depend on Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUY TRAM NGUYEN/Examiner, Art Unit 1774